Citation Nr: 1207027	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for arteriovenous malformations of the brain (AVM).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2002 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in August 2006, the Board (in pertinent part) upheld the RO's denial of service connection for AVM.  The Veteran appealed that decision to the Court.  In October 2008, the Court issued an order that vacated the August 2006 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in an October 2008 Joint Motion for Partial Remand (Joint Motion) by the parties.  In February 2009 and in July 2009, the Veteran submitted additional argument and evidence with a waiver of RO initial consideration.  See 38 C.F.R. § 20.1304(c).  In April 2009 and in September 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The record reflects that the Veteran was represented by an attorney before the Court, but that Disabled American Veterans continues to represent him before the Board.


FINDINGS OF FACT

1. The Veteran's AVM is congenital in origin. 

2. It is reasonably shown by the record that the Veteran's multiple closed head injuries in service and service-connected posttraumatic stress disorder (PTSD) are etiological factors in the development of seizures as additional symptoms of his AVM.  



CONCLUSION OF LAW

Service connection for seizure symptoms of arteriovenous malformations of the brain is warranted.  38 U.S.C.A. §§ 1101, 1110, 1157, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,103 (2011); 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis related to AVM or seizures.  On September 1966 service entrance physical examination, the Veteran's neurological system was normal.  In August 1968, it was noted that he had cut a mole on his face while shaving.  In May 1969, he received treatment after being hit in his left ear.  He was having difficulty hearing and the assessment was hemorrhage around the tympanic membrane.  In August 1969, he reported to the emergency room with nausea and headaches; Compazine was prescribed.  Medical history reports in May 1969 and in November 1969 reflect that the Veteran did not have (and had never had) neuritis, paralysis, or epilepsy or fits.  May 1969 periodic and November 1969 service separation physical examinations were also devoid of any mention of symptoms, findings, or diagnosis of AVM; neurologic evaluations were normal.  
In September 1973, the Veteran was admitted to Good Samaritan Hospital after suffering a generalized seizure.  Treatment records show that he reported he had never previously had a seizure.  He denied a history of trauma or inflammatory process, but reported that he was born a "blue baby" at home with some difficulty.  He indicated that he initially noticed difficulty grasping things with his left hand and that he previously had some problems with his left hand involving buttoning objects and with fine skilled movements.  Later in the day, he developed clonic jerking movements in his left, upper extremity, which developed into a generalized seizure.  On examination, motor, sensory, reflex, cranial nerve, and cerebellar examinations were completely within normal limits.  The diagnosis was Jacksonian seizure with subsequent grand mal seizure, possibly related to birth anoxia. 

December 1973 and  January 1974 Bernalillo County Medical Center records reflect that the Veteran was hospitalized in connection with his seizure.  He denied having any seizure since September 1973, but reported that he had persistent numbness and tingling in the left hand and forearm.  He reported a childhood automobile accident in which he was knocked over but not knocked out; he was not hospitalized.  He recalled an incident when he stopped taking his medication for two days and had the beginnings of a seizure in the left hand and face.  An EEG was normal; an arteriogram revealed diffuse mild cerebral atrophy, probably secondary to old trauma.  Motor strength was normal with a slight decrease in left wrist extension.  Sensory examination was normal with the exception of a slight decrease in upper extremity sensation below the elbow and slight decreases in 2-point discrimination in the same area and in the left lower lip.  The diagnoses were left sided focal seizures and diffuse mild cerebral atrophy.  February to March 1975 treatment records show impressions of a single focal seizure and seizure disorder of undetermined etiology.  In May 1974, it was noted that the Veteran was demanding, inconsistent, and cagy; the assessment was passive aggressive personality disorder.

A January 1983 statement from Dr. K N. indicates that the Veteran underwent extensive evaluation of his seizures in December 1973.  The impression was AVM.

A June 1987 private treatment record indicates that the Veteran had been experiencing occasional left hand tingling sensation and pain since his 1973 seizure, and had recently noticed an increase in the tingling and pain with no known cause.  The Veteran also reported having a left eye twitch.  The assessment was hand pain and tingling of unknown origin with no apparent motor loss in the left upper extremity.

A November 1989 letter from Dr. R.A. notes the Veteran sought treatment for loss of sensation in the left hand, tingling, and intermittent inability to use the left extremity.  It was noted that he had cryptic AVM with focal seizures as a result.  Dr. R.A. stated that stress may aggravate a seizure disorder.  

A May 1990 letter from Colonel P.Y. notes that "since stress may aggravate a seizure disorder, and [the Veteran] perceived his job in the pricing division to be stressful, he ha[d] requested reassignment."  He further stated the following, "It seems to me that the stresses [the Veteran] perceived in his job [are] continuous.  I would think the focal seizure should have recurred more frequently than twice since 1986."

A May 2001 VA treatment record notes that the Veteran was given a recent diagnosis of PTSD.

A July 2001 Lovelace clinic record shows that the Veteran indicated he never had a seizure prior to or after the 1973 episode.  He also denied any neurological abnormalities.  The impression was AVM and it was noted that current MRIs showed at least six AVMs.  The provider added that the Veteran had no neurologic problems (beyond e left hand tingling and finger numbness) that may have caused a seizure in 1973 for unknown reasons.  He noted that the natural course of AVMs is that "they gradually worsen in time within a relatively high flow low resistance state."

In an August 2001 letter, the Veteran reported that in April 1973, his daughter was born with spina bifida.  His former spouse did not want her, so they abandoned her and she became a ward of the state and now has a custodial family.  He said his daughter's severe birth defect and the decision to surrender her to the State had impacted on his physical and mental health since.
On March 2002 VA peripheral nerve examination, the claims file was not available for review.  The Veteran reported onset of left hand numbness in 1968 while he was in Vietnam.  He stated that he could not feel his rifle in his left hand, and that he cut his face shaving because unable to feel the razor on his face.  He advised that MRIs had revealed at least six arterial venous malformations.  His current symptoms were left hand numbness, and tingling and stiffness similar to paralysis with stress.  The examiner commented that the Veteran's arteriovenous malformations of the brain were first symptomatic in service and opined that the condition's symptoms were as likely as not related to military service, but that arteriovenous malformations themselves were unrelated to military service. 

VA medical records from February 2001 to January 2004 show that in October 2002, the Veteran reported having seizures secondary to stress.  His seizures were described as numbness and weakness to the left hand that lasted approximately five minutes two to three times a week.  In July 2003, he complained of episodes of paroxysmal change in sensation in the left upper extremity and episodes of slurred speech.  The impression was likely partial seizures affecting the left upper extremity related to the cavernous angioma in the right cerebral sensorimotor cortex.  The impression on January 2004 neurology consultation was likely partial seizures.  

An August 2004 statement from the Veteran's former spouse states that she met him in July 1969, when he was in service, and that she remembered talking to him about numbness and tingling in his left hand and fingers.

On February 2005 VA peripheral neuropathy examination, the Veteran's medical history was noted, and it was noted that his claims file was reviewed.  The Veteran indicated that he had some strange sensations in his left arm that had also occurred around the time when he had his first seizure in Vietnam.  He reported that since his grand mal seizure he occasionally had simple partial seizures of sensory tingling in his left hand.  The examiner noted that no sensory deficits were found on examinations as late as in 2003.  An MRI scan had shown that the Veteran had multiple lesions consistent with arteriovenous malformations and a lesion in the right hemisphere near the central sulcus, which would correspond to the left hand area.  The impression was seizure disorder, including both grand mal and simple partial seizures, secondary to arteriovenous malformations and a bleed.  In a July 2005 addendum opinion, the examiner stated that the Veteran's arteriovenous malformation was congenital.  He noted that the Veteran was hospitalized for the first seizure, and that there was no record of prior seizure.  He added that there was no clear evidence from military records that the AVM became worse.  He stated that the Veteran's posttraumatic stress disorder (PTSD) should have no effect on AVM.  He provided reference to the text of an article titled Familial Cerebral Cavernous Angiomas; this has been associated with the claims file.

In April 2009, the Board noted that an October 2008 Order by the Court had determined that the July 2005 addendum opinion was not a sufficient opinion upon which the Board could rely in reaching its decision; in particular, the Court endorsed arguments by the parties that the July 2005 opinion did not provide a rationale for its conclusion that AVM was congenital or that it was not affected by the Veteran's PTSD.  The parties' arguments also indicated that the text cited by the VA examiner did not appear relevant as it referred to a disability (cavernous angiomas) distinct from which the Veteran was seeking to have service connected.  Consequently, the Board sought a VHA advisory opinion from a neurologist.  

In an opinion received in April 2009, a VA chief of neurology opined that AVMs were "congenital structural lesions, not caused by PTSD.  PTSD could not alter a structural lesion; therefore it could not aggravate the AVM's."  She provided citations to various medical literature to support her opinion.

In a July 2009 statement, the Veteran argued that the questions posed by the Board in its April 2009 request for a VHA advisory opinion had limited the specialist's field of inquiry so that she did not consider whether stress, specifically his reaction to stress, aggravated his seizures or if there was a correlation between the worsening of his seizures and stress.  As the record did not contain a sufficient medical answer to the Veteran's question, and the Board is precluded from reaching its own independent medical conclusions, in September 2009, the Board again sought a VHA advisory opinion.  In the request for a second VHA advisory opinion, the Board noted additionally that in the Veteran's July 2009 statement, he alleged that the VHA consulting physician did not consider all pertinent symptom manifestations during service when she concluded that his symptoms of AVM had not worsened during service.  Specifically, the Veteran noted that the VHA consulting physician did not address the evidence of headaches and nausea which he experienced after suffering a head injury in service.  The Board therefore requested that the medical expert provide comment on the new medical questions raised by the Veteran in his July 2009 statement.

In an opinion received in November 2009, a VA neurologist stated the following:

It is my medical opinion based on review of the [claims file] and compensation and pension evaluations that this veteran has congenital AVM's with related partial epilepsy involving focal sensory/motor seizures and secondary generalized convulsive seizures.  In my opinion, this AVM condition was preexisting to his service in the armed forces.  Retrospectively, [he] reported symptoms to suggest symptoms from this condition began during active duty period but there is no documentation while [on] active duty to confirm this.  The veteran sustained two closed head injuries while [on] active duty which are as likely as not to have exacerbated his condition.  More specifically, [he] experienced nonspecific symptoms of headaches and nausea several months after the fall injury with hemotypanum in 1969 but there was no other history or other objective data to suggest hemorrhage or seizure had occurred either prior to this point or in the months that followed.  In fact, the [first] definite seizure occurred 4 years later.

Based on what is currently known about the natural course of AVM disease, I think it is less likely than not that any form of stress during the active duty period affected the progression of the later diagnosised [sic] AVM condition.  Based on this veteran history and what is currently known about stress triggering seizures in patients with known epilepsy, I think it is more likely than not that stress from PTSD symptoms or other factors contributed to at least some of the seizures mentioned in [the claims file].  The seizures are a symptom of the AVM disease.  Other than the effect on seizures, I am unaware of any literature showing stress or other PTSD symptoms to alter the clinical course of AVM disease.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, the Board notes that the record clearly establishes that the Veteran's AVM is a congenital anomaly.  The February 2005 VA examiner so indicated, as have the two VHA advisory opinions since received (with detailed explanation of rationale and citation to medical literature) , and there is no competent evidence to the contrary.  Congenital or developmental abnormalities, of themselves, are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, VA General Counsel Precedential Opinions have held, in pertinent part, that service connection may be granted for congenital or developmental conditions which either first manifested themselves during service or which preexisted service and were aggravated (progressed at an abnormally high rate) during service.  See VAOPGCPREC 67-90.

Furthermore, one of the theories of entitlement that the Veteran has advanced is that his service-connected PTSD caused or aggravated his AVM.  As was noted above, three requirements must be met to substantiate a claim of secondary service connection.  Of these, it is shown that he has a diagnosis of AVM (see private and VA treatment records), the disability for which service connection is sought, and has established service connection for PTSD.  What he must still show to substantiate his claim is that the service-connected PTSD caused or aggravated his AVM, to include the symptoms of that disability.

The record includes multiple medical opinions regarding the etiology of the Veteran's AVM and the symptoms thereof.  Some of the medical opinions support his claim of service connection while others are against his claim.  When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to go against the Veteran's claim consist of the July 2005 addendum opinion from the February 2005 VA examiner and the April 2009 VHA advisory opinion.  In essence, it is their opinion that the Veteran's service-connected PTSD did not cause or aggravate his AVM.  The February 2005 VA examiner did not provide a rationale for his conclusion that the Veteran's AVM had not been affected by his PTSD, and in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court held that "[a] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Id. at 123; see also Miller v. West, 11 Vet. App. 345, 348 (1998).  As for the April 2009 VHA consulting physician, while she explained that PTSD cannot alter a structural lesion like AVM, she did not consider or discuss the impact of the Veteran's PTSD on the symptoms of his AVM.  

The November 2009 VHA consulting physician, by contrast, considered the entire record (to include the Veteran's pertinent symptom manifestations during service) and opined that "it [was] more likely than not" that the stress from the PTSD symptoms and other factors (like the Veteran's head injury in service) "contributed to at least some of the seizures mentioned in [the claims file].  The seizures are a symptom of the AVM disease."  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Having identified already the inadequacies of medical opinions by the February 2005 VA examiner and the April 2009 VHA consulting physician, the Board places greater weight on the November 2009 VHA consulting physician's advisory opinion.  In particular, the Board finds no reason to question the opinion of the VHA consultant given his expertise as a neurologist, and the fact that his opinion was based on a thorough review of the claims file and was accompanied by an explanation of the rationale for the opinion.  Notably, the November 2009 VHA consulting physician's opinion is supported by the November 1989 opinion from the Veteran's private physician, Dr. R.A., who noted that stress could aggravate a seizure disorder.  It is also supported by the March 2002 VA examiner's opinion that even though the Veteran's AVMS were not, in and of themselves, related to his service, they became symptomatic in service.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran's multiple closed head injuries in service and service-connected PTSD are etiological factors in the development of seizures as additional symptoms of his AVM.  Accordingly, the Board concludes that service connection for seizure symptoms of AVM is warranted.


ORDER

Service connection for seizure symptoms of AVM is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


